Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 1 of 30 PagelD 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

GREGORY BLAIS, **
Plaintiff, *
*
Vv. **
. ** Case No.
BAYWAY ISLES—POINT  *
BRITTANY THREE *e
CORPORATION, INC., *
a Florida Not For Profit * PERMANENT DECLARATORY AND
Corporation, * JINJUNCTIVE RELIEF REQUESTED
Defendant. ** DEMAND FOR JURY TRIAL

PIKE KERR KREKREKAER ERE EEREEE

COMPLAINT FOR ACTUAL AND PUNITIVE DAMAGES
AND COMPLAINT FOR DECLARATORY AND INJUNCTIVE
RELIEF

I. PRELIMINARY STATEMENT

1. This is an action for damages, and for injunctive relief,
for discrimination in housing on the basis of handicap.

2. Plaintiff GREGORY BLAIS brings this action pursuant to 42
U.S.C. § 3601 et seq of the Fair Housing Act based upon his entitlement
under § 3604(f)(2) and § 3604(f)(3)(B) to a “reasonable accommodation” of
his § 3602(h) “handicap” and for damages for Defendant’s refusal to

reasonably accommodate his “handicap,” as well as a claim for Defendant’s

-- Page 1 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 2 of 30 PagelD 4

violation of 42 U.S.C. §3617. He also brings this action pursuant §§ 760.20-
760.37, Fla. Stat., and under Federal Rule of Civil Procedure Rule 58.

3. Plaintiff, as will be more fully set forth below, alleges that
Defendant, by, inter alia, refusing to adequately accommodate Plaintiffs
“handicap” by towing Plaintiffs automobile, and by requiring the owner of
the condominium in which Plaintiff had been residing to file an “unlawful
detainer” action against Plaintiff which resulted in Plaintiff losing his
permanent residence, discriminated against Plaintiff by failing to
“reasonably accommodate” his § 3602(h) “handicap” and coerced,
threatened or interfered with Plaintiff in the exercise and enjoyment of, or on
account of his having exercised or enjoyed, rights granted Plaintiff under 42
U.S.C. §3604 and, by reason of such discrimination, violated 42 U.S.C. §§
3604(f)(2), 3604(f)(3)(B), and 3617 as | well as §§ 760.23(8)(b),
760.23(9)(b), 760.23(2) and 760.37, Fla. Stat.

I. JURISDICTION

4. Jurisdiction is conferred on this Court by 28 U.S.C. §

1331 in that this is “federal question” jurisdiction comprising a civil action

arising under the laws of the United States.

-- Page 2 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 3 of 30 PagelD 5

5. Jurisdiction is also conferred by 42 U.S.C. § 3613.

6. Plaintiffs’ claims for actual and punitive damages and for
injunctive relief are authorized by 42 U.S.C. § 3613(c)(1).

Il, PARTIES

7. Plaintiff GREGORY BLAIS (hereinafter “Plaintiff” or
“Blais”) is a natural person. At all times material hereto he has resided in
Pinellas County, Florida. At all times material hereto he qualified as a
member of a protected class as defined by the Federal (42 U.S.C. § 3601 et
seq) and Florida (§§ 760.20 — 760.37, Fla. Stat. (2020)) Fair Housing Acts.

8. Defendant BAYWAY ISLES - POINT BRITTANY
THREE CORPORATION, INC. (hereinafter “Defendant” or “Bayway”) is
a Condominium “Association” (as that term is defined in §718.103(2), Fla.
Stat.) located in Pinellas County, Florida. Defendant is an active and current
corporate entity which operates and exists under the laws of Florida. At all
times material hereto Defendant has been subject to the provisions and
requirements of the U.S. (42 U.S.C. § 3601 et seq) and Florida (Ch. 760,

Part IL, Fla. Stat.) Fair Housing Acts.

-- Page 3 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 4 of 30 PagelD 6

9. At all times material hereto Defendant has operated as a
“condominium association” with a “principal address” of 5055 Brittany
Drive South, St. Petersburg, Pinellas County, Florida.

10. Plaintiff at all times material hereto qualifies as a member
of a protected class as defined by the Federal (42 USC § 3602(h) et seq) and
Florida (§ 760.22 (3) Fla. Stat. (2020)) Fair Housing Acts as a person one or
more of whose daily significant acts are impaired by one or more
disabilities.

11. Consistent with the foregoing, Plaintiff seeks actual and
consequential damages, and punitive damages, for Defendant's failure
and/or refusal to “reasonably accommodate” Plaintiffs § 3602(h)
“handicap,” and for Defendant’s violations against Plaintiff based on 42
U.S.C. §3617 and §760.37, Fla. Stat., for having caused the damages to
Plaintiff as alleged below.

12. Plaintiff also seeks injunctive relief to allow Plaintiff to
resume residency in the condominium owned by Plaintiff's brother,
MATTHEW S. BLAIS, which Plaintitf’s parents, ARTHUR BLAIS and

PENELOPE BLAIS, currently reside in.

-- Page 4 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 5 of 30 PagelD 7

IV. STATUTORY BACKGROUND
(FAIR HOUSING ACT “HANDICAP” DISCRIMINATION)
13. The United States Fair Housing Act of 1968 (“Act” or
“the Act”), as amended in 1988, 42 U.S.C. §§ 3601 - 3619, states at § 3601
the Act’s “Declaration of Policy”:
It is the policy of the United States to provide, within
constitutional limitations, for fair housing throughout the
United States.
14. Pertaining to Plaintiffs rights and Defendant’s
obligations herein, 42 U.S.C. § 3604(f) prohibits discrimination against

persons with one or more “handicap”, using the following language:

§ 3604. Discrimination in the sale or rental of housing
and other prohibited practices

As made applicable by section 3603 of this title and except as
exempted by sections 3603 (b) and 3607 of this title, it shall be
unlawful—

ae * *

(b) To discriminate against any person in the terms, conditions, or
privileges of sale or rental of a dwelling unit, or in the provision
of services or facilities in connection therewith, because of race
color, religion, sex, familial status, or national origin.

-- Page 5 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 6 of 30 PagelD 8

(f) — [ special rights of handicapped persons ]

* * #

(2) To discriminate against any person in the terms,
conditions, or privileges of sale or rental of a
dwelling, or in the provision of services or
facilities in connection with such dwelling,
because of a handicap of—

(A) _ that that buyer or renter,

(B) a person residing in or intending to reside in
that dwelling after it is sold, rented or made
available; or

(C) any person associated with that person.

(3) For purposes of this subsection, discrimination
includes—

(B) arefusal to make reasonable
accommodations in rules, policies,
practices, or services, when such
accommodations may be necessary to
afford such person equal opportunity to
use and enjoy a dwelling;

Emphasis added.

-- Page 6 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 7 of 30 PagelD 9

15. “Handicap” for purposes of the Act and as it pertains to

Plaintiff herein is defined by 42 U.S.C. § 3602(h) as:

§ 3602 Definitions. As used in this subchapter--

bs aK *
(h) “Handicap” means, with respect to a person--

(1) | aphysical or mental impairment which
substantially limits one or more of such person's
major life activities,

(2) arecord of having such an impairment, or

(3) being regarded as having such an impairment,

but such term does not include current, illegal use of or

addiction to a controlled substance (as defined in section

802 of Title 21).

Emphasis added.

16. Other definitions in § 3602 that pertain to this lawsuit are

set forth as follows:

(b)

“Dwelling” means any building, structure, or portion
thereof which is occupied as, or designed or intended for
occupancy as, a residence by one or more families, and
any vacant land which is offered for sale or lease for the
construction or location thereon of any such building,
structure, or portion thereof.

-- Page 7 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 8 of 30 PagelD 10

(c) “Family” includes a single individual.

(d) “Person” includes one or more individuals, corporations,
partnerships, associations, labor organizations, legal
representatives, mutual companies, joint-stock
companies, trusts, unincorporated organizations, trustees,
trustees in cases under Title 11, receivers, and fiduciaries.

(e) “To rent” includes to lease, to sublease, to let and
otherwise to grant for a consideration the right to occupy
premises not owned by the occupant.

(f) “Discriminatory housing practice” means an act that is

unlawful under section 3604, 3605, 3606, or 3617 of this
title.

(1) “Aggrieved person” includes any person who--

(1) claims to have been injured by a discriminatory
housing practice; or

(2) believes that such person will be injured by a

discriminatory housing practice that is about to
occur. ©

(0) “Prevailing party” has the same meaning as such term
has in section 1988 of this title.

17. 42U.S.C. § 3617 provides that it is “unlawful to coerce,

intimidate, threaten or interfere with any person in the exercise or enjoyment

-- Page 8 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 9 of 30 PagelD 11

of, or on account of his having exercised or enjoyed, or on account of his

having aided or encouraged any other person in the exercise or enjoyment

of, any right granted or protected by section 3603, 3604, 3605, or 3606 of

this title.”

18.

42 U.S.C. § 3613 grants to aggrieved persons, such as

Plaintiffs herein, the right to bring a civil action in the appropriate United

States District Court in accordance with the following pertinent parts of said

statute:

§ 3613 Enforcement by Private Persons

(a) Civil action

(1)

(A)

(B)

An aggrieved person may commence a civil
action in an appropriate United States
district court... not later than 2 years after
the occurrence or the termination of an
alleged discriminatory housing practice... .
to obtain appropriate relief with respect to
such discriminatory housing practice or
breach.

The computation of such 2-year period shall
not include any time during which an
administrative proceeding under this
subchapter was pending with respect to a
complaint or charge under this subchapter

-- Page 9 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 10 of 30 PagelD 12

based upon such discriminatory housing
practice. ...

(c) Relief which may be granted

(1)

(2)

19.

In a civil action under subsection (a) of this
section, if the court finds that a discriminatory
housing practice has occurred or is about to occur,
the court may award to the plaintiff actual and
punitive damages, and subject to subsection (d) of
this section, may grant as relief, as the court deems
appropriate, any permanent or temporary
injunction, temporary restraining order, or other
order (including an order enjoining the defendant
from engaging in such practice or ordering such
affirmative action as may be appropriate).

In a civil action under subsection (a) of this
section, the court, in its discretion, may allow the
prevailing party, other than the United States, a
reasonable attorney's fee and costs. The United
States shall be liable for such fees and costs to the
same extent as a private person.

§760.21 of the Florida “Fair Housing Act” (§§760.20 —

760.37, Fla. Stat.) states that “It is the policy of this state to provide, within

constitutional limitations, for fair housing throughout the state.”

-- Page 10 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 11 of 30 PagelD 13

20. §760.22(3) defines “disability” to mean “[a] person has
a physical or mental impairment which substantially limits one or more
major life activities, or he or she has a record of having, or is regarded as
having, such physical or mental impairments; or. .. a person has a
developmental disability as defined in s. 393.063.” §760.22(4) defines
“discriminatory housing practice” to mean “an action that is unlawful under
the terms of ss. 760.20 — 760.37.” §760.22(5) defines “dwelling” as “any
building or structure, or portion thereof, which is occupied as, or designed or
intended for occupancy as, a residence by one or more families. ”
§760.22(7) defines “family” to include “a single individual.”

21. §760.23(1) provides that “[i]t is unlawful to refuse to
sell or rent after the making of a bona fide offer, to refuse to negotiate for the
sale or rental of, or otherwise to make unavailable or deny a dwelling to any
person because of race, color, national origin, sex, disability, familial status,
or religion.”

22.  §760.23(2) provides that “[i]t is unlawful to discriminate

against any person in the terms, conditions or privileges of sale or rental of a

dwelling, or in the provision of services or facilities in connection therewith,

-- Page 11 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 12 of 30 PagelD 14

because of race, color, national origin, sex, disability, familial status, or
religion.”

23. §760.23(7) prohibits discrimination in the sale or rental
of, or to otherwise make unavailable or deny, a dwelling to any buyer
because of a disability of that buyer or renter, a person residing in or
intending to reside in that dwelling after it is sold, rented, or made available,
or any person associated with the buyer or renter.

24. §760.23(8) prohibits discrimination against any person
in the terms, conditions or privileges of sale or rental of a dwelling, or in the
provision of services or facilities in connection with such dwelling, because
of a disability of that buyer or renter, a person residing in or intending to
reside in that dwelling after it is sold, rented or made available, or any
person associated with the buyer or renter.

25. §760.23(9) indicates that for purposes of subsections (7)
and (8), “discrimination” includes a refusal to permit, at the expense of the
disabled person, reasonable modifications of existing premises occupied or
to be occupied by such person if such modifications may be necessary to

afford such person full enjoyment of the premises; or refusal to make

-- Page 12 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 13 of 30 PagelD 15

reasonable accommodations in rules, policies, practices or services, when
such accommodations may be necessary to afford such person equal
opportunity to use and enjoy a dwelling.

26. §760.37 Fla. Stat. provides that “[i]t is unlawful to
coerce, intimidate, threaten, or interfere with any person in the exercise of,
or an account of her or his having exercised, or on account of her or his
having aided or encouraged any other person in the exercise of any right

granted under ss. 760.20-760.37.”

27. §760.34(4) and §760.35 grant to aggrieved persons,
such as Plaintiffs herein, the right to bring a civil action in the appropriate
United States District Court and to the awarding of a “reasonable attorney’s
fee” and court costs if the court finds that a discriminatory housing practice
has occurred.

28. Pertaining to Plaintiffs rights and Defendant’s
obligations herein, the prohibitions delineated in 42 USC § 3604(f(2)(B)

and §3617 and § 760.23(8)(b), Fla. Stat. apply.

-- Page 13 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 14 of 30 PagelD 16

29. Pertaining to Plaintiffs’ rights and Defendants’
responsibilities, the definitions delineated in Paragraph 21, 22 and 26 of this
Complaint apply.

30. Pertaining to Plaintiff's rights and Defendant’s
responsibilities, the “relief and “enforcement actions” delineated in

Paragraphs 18 and 27 of this Complaint apply.
IV. FACTUAL ALLEGATIONS

31. In September 2014, Plaintiff began to reside in the
condominium located at 5130 Brittany Drive South #806, St. Petersburg,
Pinellas County, Florida.

32. The subject condominium has at all times material been
owned by Matthew S. Blais, who is Plaintiff's brother. Since approximately
2006, Plaintiff's and Matthew S. Blais’ parents, Penelope Blais and Arthur
Blais, have resided at the subject condominium.

33. Plaintiff has physical, mental and/or psychological
handicaps (or “disabilities”) within the meaning of 42 U.S.C. §3602(h) and §

760.22(3), Fla. Stat. Plaintiff's handicaps include, but are not limited to,

-- Page 14 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 15 of 30 PagelD 17

undifferentiated inflammatory polyarthritis, Raynaud’s phenomenon (a/k/a
Raynaud’s disease), carpal tunnel syndrome, hyperthyroidism, fibromyalgia,
chronic obstructive pulmonary disease, degenerative disc disease, as well as
chronic anxiety and depression, for which Plaintiff takes over half a dozen
different prescription medications. These are medical conditions for which
Plaintiff has sought and continues to seek medical care and treatment, and
they are medical conditions which are bona-fide disabilities within the
meaning of the U.S. and Florida Fair Housing Acts.

34. Plaintiffs medical conditions substantially limit him in
the performance of major life activities such as walking distances of more
than one hundred yards at one time, maintaining his balance while standing,
putting on or taking off clothing, getting in and out of automobiles with a
low “center of gravity” (or “low profile”), getting in or out of bed, or having
intimate physical relationships, as well as in performing tasks that require
concentration.

35. Between 2014 and 2019, Defendant, via its agents, officers
and employees, permitted Plaintiff to park his vehicle, a 2006 Ford F-150

pick-up truck bearing registration number 1FTPW12V86KD94629, in a

-- Page 15 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 16 of 30 PagelD 18

visitor’s spot in the condominium complex parking lot for the condominium
in which Plaintiff resided with his parents. Also prior to the events
described below, Plaintiff had Defendant’s, as well as his brother’s and
parents’, permission to reside in the subject condominium, based on his
being “grandfathered in” as a resident.

36. During and throughout his tenancy, Plaintiff furnished
Defendant (via it officers and agents) a number of disability statements so he
could continue to park his pick-up truck in a visitor’s spot. As an example,
please see the April 21, 2017 letter from the United States Department of
Veterans Affairs to Plaintiff, a copy of which is attached as Plaintiff's
Exhibit “1” (and which Plaintiff incorporates herein by reference)

37. However, on November 6, 2019, one “Anne M. Hathorn,”
an attorney representing Defendant, sent “Matthew and Heidi Blais” a letter
advising them that Plaintiff's truck did not meet Defendant’s “Parking Rules
and Regulations” in that allegedly “[t]he spare wheel [did] not match the
other 3 wheels...[there was] a dent on the front fender...[and t]here [were]
numerous items in the truck cargo bed.” The letter also demands that

Matthew and Heidi Blais “remedy these violations” (as well as other

-- Page 16 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 17 of 30 PagelD 19

violations alleged in the letter) and threatens “action in Circuit Court and/or
arbitration” and towing Plaintiff's pick-up truck if they did not “cure”
specific listed violations. A copy of the November 6, 2019 lettter is attached
as Plaintiff's Exhibit “2” and its contents are incorporated herein by
reference.

38. On or about November 23, 2019 Defendant, via one or
more of its officers or agents, had Plaintiff's pick-up truck towed from the
parking lot of the condominium complex where Plaintiff had habitually
parked it.

39. On or about December 20, 2019, one of the physicians who
treats Plaintiff's various disabling conditions, Robert D. Smeed, Jr., DO,
wrote a letter in which he stated that, due to Plaintiff's disabling conditions,
it was “clinically recommended for him to be able to park his vehicle near
his home. Walking long distances can lead to an exacerbation of his
underlying conditions. Please consider my clinical opinion in granting him
privileges to park his vehicle within reasonable walking distance to his home

considering his disability.” A copy Dr. Smeed’s December 20, 2019 letter is

-- Page 17 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 18 of 30 PagelD 20

attached as Plaintiff’s Exhibit “3” and its contents are incorporated herein
by reference.

40. On or about December 27, 2019, John Murden, on behalf
of Plaintiff, wrote a letter to Arthur and Penelope Blais in which he
acknowledged Plaintiff as an “occupant” of Unit 806 and “granted” Plaintiff
the right to continue to park his pick-up truck “in space 49, as assigned to
unit 806,” in order to accommodate Plaintiff's disabilities. A copy of this
letter is attached as Plaintiffs’ Exhibit “4” and its contents are incorporated
herein by reference.

41. | However, on or about January 2, 2020, Ann M. Hathorn,
evidently acting on behalf of Defendant, delivered a letter to “Matthew and
Heidi Blais” alleging various violations by Plaintiff of Defendant’s
“Amended and Restated Declaration of Condominium.” The letter indicates
that Defendant had Plaintiffs pick-up towed from the condominium
complex’s parking lot—ostensibly due to “uncorrected violations”—and
demands that they “immediately remove Mr. Blais from the condominium
unit due to his harassing, threatening, inappropriate and nuisance behavior

towards Board Members.” The letter indicates that if they have “failed to do

-- Page 18 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 19 of 30 PagelD 21

so by January 17, 2019 [sic],” Defendant’s Board would “proceed with all
remedies available to” Defendant, “up to and including an action in Circuit
Court and/or arbitration, to force [emphasis added] you to permanently
remove” Plaintiff from his residence. Plaintiff's best copy of this letter is
attached as Plaintiff's Exhibit “5” and its contents are incorporated herein
by reference. Although not part of Plaintiff's Exhibit “5,” upon
information and belief, Matthew S. Blais received other correspondence
from one of Defendant’s agents threatening certain “fines” if he did not
immediately act to “remove” Plaintiff.

42. On or about January 15, 2020, Plaintiff filed a “Housing
Discrimination Complaint” against Defendant with the Pinellas County
Office of Human Rights, claiming violations of the “Chapter 70 of the
Pinellas County Code, as amended, and the Fair Housing Act,” based on
Defendant’s refusal to accommodate Plaintif? s disabilities. A copy of the
“Housing Discrimination Complaint” is attached as Plaintiff's Exhibit “6”
and its contents are incorporated herein by reference.

43. Faced with the prospect of Defendant “forcing” him to

“nermanently remove” Plaintiff, Matthew S. Blais reluctantly hired an

-- Page 19 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 20 of 30 PagelD 22

attorney and filed an “Unlawful Detainer” action against Plaintiff (Pinellas
County Civil Case Number 20-000503-CO-39) on January 19, 2020. Final
Judgment for possession of the dwelling against Plaintiff was entered on or
about February 3, 2020; a Writ of Possession was issued against Plaintiff on
or about February 5, 2020 and was returned “executed” on or about February
11, 2020.

44. Onor about April 14, 2020, the Pinellas County Office of
Human Rights issued a “Determination,” concluding that there was
“reasonable cause” to believe that Defendant “may have violated Article IL,
Division 3 of Chapter 70 of the Code of Ordinances of Pinellas County,
Florida [Pinellas County’s version of the federal and state Fair Housing
Acts]” based on Plaintiff's allegations. A copy of this “Determination” is
attached as Plaintiff’s Exhibit “7” and its contents are incorporated herein
by reference.

45. Even though, subsequent to February 11, 2020, Plaintiff
began residing at a motel at 800 - 34 Street North, St. Petersburg,
Defendant, via one of its attorneys, insisted that Matthew S. Blais, Penelope

Blais and Arthur Blais, each sign an “Agreement for Permanent Removal of

-- Page 20 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 21 of 30 PagelD 23

Unapproved Occupant,” in which each of them reportedly agreed to
“permanently prevent [Plaintiff] from entering onto [Defendant’s] property
and into [the condominium owned by Matthew S. Blais and in which
Penelope Blais and Arthur Blais reside]” and by which, inter alia, Defendant
apparently reserved the “right” to permanently remove Penelope and Arthur
Blais, the elderly parents of Matthew S. Blais and of Plaintiff, if Defendant
deemed Matthew S. Blais or Penelope Blais or Arthur Blais to have
subsequently violated its terms. Copies of the purported “Agreement for
Permanent Removal of Unapproved Occupant” signed by Matthew S. Blais,
and by Penelope Blais and Arthur Blais, are attached as Plaintiff's
Composite Exhibit “8” and their contents are incorporated herein by
reference.

46. Matthew S. Blais, Penelope Blais and Arthur Blais signed
the “Agreement for Permanent Removal of Unapproved Occupant” only
after one of Defendant’s attorneys delivered notices to Matthew S. Blais in
which the attorney threatened to take action to permanently remove
Plaintiff's and Matthew S. Blais’ elderly and infirm parents, Penelope Blais

and Arthur Blais, from the dwelling if Matthew S. Blais, Penelope Blais and

-- Page 21 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 22 of 30 PagelD 24

Arthur Blais did not sign the aforedescribed “Agreement... .” Copies of the
October 8, 2020 and October 12, 2020 letters from “Anne M. Hathorn, Esq.”
to Matthew S. Blais are attached as Plaintiff's Composite Exhibit “9” and
their contents are incorporated herein by reference.

Vv. CLAIMS FOR RELIEF
COUNT I — PLAINTIFF’S CLAIM FOR MONETARY RELIEF
AGAINST DEFENDANT FOR DISCRIMINATION BASED ON
FAILURE TO REASONABLY ACCOMMODATE HANDICAP

47. Plaintiff hereby incorporates by reference his allegations
contained in 1 through { 46 above.

48. Defendant had an affirmative duty, obligation and
responsibility to establish, maintain and implement policies to comply with
the provisions of the U.S. and Florida Fair Housing Acts.

49. Defendant violated 42 U.S.C. §3604(f) and §760.23(2),
Fla. Stat. by, inter alia, having Plaintiff's automobile towed on more than
one occasion, by requiring Plaintiff's brother, Matthew S. Blais, to file an

“unlawful detainer” action in Pinellas County Court to dispossess Plaintiff of

his residential premises and by forcing Matthew S. Blais, Penelope Blais and

-- Page 22 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2. Filed 05/10/21 Page 23 of 30 PagelD 25

Arthur Blais to sign “Agreement[s] For Permanent Removal of Unapproved
Occupant [Plaintiff].”

50. Taking discriminatory actions against a resident with
who is a member of a protected class is a violation of the Federal and Florida
Fair Housing Acts.

51. Within the meaning of 42 U.S.C. § 3613(c)(1) and
§760.35, Fla. Stat., Plaintiff has incurred compensatory damages because of
Defendant’s aforedescribed unlawful acts and/or failure and/or refusal to act.

52. To the extent that Defendant’s violations of 42 U.S.C. §
3604(f) and §760.23, Fla. Stat. were willful and wanton or in reckless
disregard of the consequences, Plaintiff is entitled to punitive damages
from Defendant pursuant to 42 U.S.C. § 3613(c)(1) and §760.35, Fla. Stat.

53. Should Plaintiff be the prevailing party in this action,
Plaintiff will be entitled to an award of the costs of this action and to an
award of a reasonable attorney’s fee from Defendant pursuant to 42 U.S.C. §
3613(c)(2) and §760.35, Fla. Stat.

WHEREFORE, Plaintiff respectfully prays that this Court will:

-- Page 23 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 24 of 30 PagelD 26

A. Find that Defendant has violated 42 U.S.C. § 3604(f) and
§760.23(2), Fla. Stat. by, inter alia, having Plaintiff s
automobile towed on more than one occasion, by requiring
Plaintiff's brother to file an “unlawful detainer” action against
Plaintiff, and by forcing Plaintiff's brother and Plaintiff's
parents to sign “Agreement[s] For Permanent Removal of
Unapproved Occupant [Plaintiff]”;

B. Award to Plaintiff such actual and punitive damages from
Defendant as he shall prove under 42 U.S.C. § 3613(c)(1) and
§760.35, Fla. Stat.;

C. Award to Plaintiff from Defendant the costs of this action,
including a reasonable attorney’s fee pursuant to 42 U.S.C. §
3613(c)(2) and §760.35, Fla. Stat.;

D. Grant such other and further relief from Defendant to Plaintiff
as may be just and equitable under the circumstances.

COUNT II — PLAINTIFF’S CLAIM FOR

MONETARY RELIEF AGAINST DEFENDANT FOR
INTERFERENCE/INTIMIDATION/COERCION

-- Page 24 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 25 of 30 PagelD 27

54. Plaintiff hereby incorporates by reference his allegations
contained in 4 1 through § 46 above.

55 Defendant had an affirmative duty, obligation and
responsibility to establish, maintain and implement policies to comply with
the provisions of the U.S. and Florida Fair Housing Acts.

56. Defendant violated 42 U.S.C. §3617 and §760.37, Fla.
Stat. by, inter alia (as more fully explained in Paragraphs 31 through 46
hereinabove), coercing, intimidating, threatening, or interfering with
Plaintiff based on upon his filing of a Fair Housing Act claim against
Defendant and by exercising other rights granted him under the Florida and
federal Fair Housing Acts (as more fully explained hereinabove).

57, Within the meaning of 42 U.S.C. § 3613(c)(1) and
§ 760.35, Fla. Stat., Plaintiff has incurred compensatory damages because of
Defendant’s unlawful acts.

58. To the extent that Defendant’s violations of 42 U.S.C. §
3617 and §760.37, Fla. Stat. were willful and wanton or in reckless
disregard of the consequences, Plaintiff is entitled to punitive damages

from Defendant pursuant to 42 U.S.C. § 3613(c)(1) and §760.35, Fla. Stat.

-- Page 25 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 26 of 30 PagelD 28

59. Should Plaintiff be the prevailing party in this action,
Plaintiff will be entitled to an award of the costs of this action and to an
award of a reasonable attorney’s fee from Defendant pursuant to 42 U.S.C.
§ 3613(c)(2) and §760.35, Fla. Stat.
WHEREFORE, Plaintiff respectfully prays that this Court will:
A. Find that Defendant has violated 42 U.S.C. § 3617 and §760.37,
Fla. Stat. by coercing, intimidating, threatening or interfering
with Plaintiff on account of his having exercised his rights
granted or protected by the federal and Florida Fair Housing
Acts;
B. Award to Plaintiff from said Defendant such actual and punitive
damages as he shall prove under 42 U.S.C. § 3613(c)(1) and
§760.35, Fla. Stat.;
Cc. Award to Plaintiff from Defendant the costs of this action,
including a reasonable attorney’s fee pursuant to 42 U.S.C. §
3613(c)(2) and §760.35, Fla. Stat.;
D. — Grant such other and further relief from Defendant to Plaintiff

as may be just and equitable under the circumstances.

-- Page 26 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 27 of 30 PagelD 29

COUNT III —- CLAIM FOR INJUNCTIVE RELIEF BY
PLAINTIFF AGAINST DEFENDANT

60. Plaintiff incorporates by reference his allegations contained
in J 1 through 946 above by reference.

61. This is a claim for declaratory and injunctive relief by
Plaintiff against Defendant pursuant to 42 U.S.C.§ 3604(f) and §760.23(2),
Fla. Stat. as well as 28 U.S.C. §§2201 and 2202 and Chapters 60 and 86 of
the Florida Statutes.

62. Jurisdiction is conferred on this Court by 28 U.S.C. §1331
in that this is a “federal question” litigation comprising a civil action arising
out of the laws of the United States; and jurisdiction is also conferred by 42
U.S.C. §3613.

63. In unlawfully towing Plaintiff's automobile on more than
one occasion, and by dispossessing Plaintiff from the condominium he had
lawfully resided in until on or about February 11, 2020 (by requiring
Plaintiff's brother to file an “unlawful detainer” action in Pinellas county
court) and by continuing to prohibit Plaintiff from returning to the

condominium in which he had resided since 2014 (by forcing Matthew S.

-- Page 27 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 28 of 30 PagelD 30

Blais, Penelope Blais and Arthur Blais sign “Agreement[s] For Permanent
Removal of Unapproved Occupant”), Defendant had unlawfully failed or
refused to accommodate Plaintiff's disabilities and has violated 42 U.S.C. §
3604(f) and § 760.23(2), Fla. Stat.

64. Within the meaning of 42 U.S.C. § 3613(c)(1), Plain-
tiff is entitled to an injunction requiring Defendant to cease from towing
Plaintiff's aforedescribed automobile from the parking lot of Defendant’s
condominium complex, and an injunction requiring Defendant to allow
Plaintiff to return to reside in the condominium owned by his brother
Matthew Blais and in which his parents, Penelope and Arthur Blais,
currently reside.

65. Prior to the filing of this Complaint, a good faith effort
to resolve this issue proved unsuccessful.

66. There is no completely adequate remedy at law that would
provide Plaintiff the relief he is entitled to and which would avoid the
irreparable harm said Plaintiff is currently suffering.

67. Upon prevailing herein, Plaintiff will be entitled to an

-- Page 28 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2 Filed 05/10/21 Page 29 of 30 PagelD 31

award of costs of this action and to an award of a reasonable attorney’s fee
pursuant to 42 U.S.C. § 3613(c)(2).

WHEREFORE, Plaintiff prays that this Court will:

A. Declare that Defendants have violated 42 U.S.C. § 3604(f) and
§ 760.23(2), Fla. Stat. in having his automobile towed and in
refusing to allow him to resume residency in the condominium
located at 5130 Brittany Drive South #806, St. Petersburg, Pinellas
County, Florida;

B.  Enjoin said Defendants, pursuant to 42 U.S.C. § 3613(c)(1) to
forthwith desist from allowing Plaintiff to return to reside in the
condominium located at 5130 Brittany Drive South #806, St.
Petersburg, Pinellas County, Florida and to forthwith cease from
towing Plaintiff's aforedescribed automobile from the parking area
of the condominium complex;

C. Grant such other and further relief to said Plaintiff as may be
just and equitable under the circumstances;

D. Award to said Plaintiff the costs of this action, including a

reasonable attorney’s fee pursuant to 42 U.S.C. § 3613(c)(2).

-- Page 29 of 30 --
Case 8:21-cv-01126-VMC-JSS Document 2. Filed 05/10/21 Page 30 of 30 PagelID 32

DEMAND FOR A JURY TRIAL
Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands
trial by jury on all issues so triable as a matter of law.
Respectfully Submitted,

BAY AREA LEGAL SERVICES, INC.
By: §$ameo §. Mose

James J. Moss, Esq.
4948 Central Avenue
St. Petersburg, FL 33707
727-490-4040 ext 104
FAX 727-201-4331
Florida Bar #821421
e-mail: jmoss@bals.org
(secondary:mmckinnon@bals.org)
TRIAL COUNSEL for Plaintiff

-- Page 30 of 30 --
